Citation Nr: 1536681	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from November 1970 to October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran was scheduled for an informal conference or hearing at the RO in November 2012.  However, the Veteran requested that this hearing be cancelled in a November 2012 letter.  Thus, there is no outstanding hearing request.

In addition to the paper claims file, the Board reviewed the Veterans Benefits Management System (VBMS) and Virtual VA files associated with the case.  The VBMS file contains a July 2014 supplemental statement of the case (SSOC), VA treatment records dated from March 2001 to June 2014, statements from the Veteran dated in August 2014, and an August 2014 VA examination.  The RO did not review the August 2014 VA examination in its July 2014 supplemental statement of the case.  However, the Veteran submitted a waiver of the RO's initial consideration of this additional evidence in June 2015.  Therefore, there is no prejudice in proceeding with adjudication.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's current hepatitis C did not manifest in service and is not otherwise etiologically related to the Veteran's active military service.





CONCLUSION OF LAW

Hepatitis C was not incurred in active service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notice letter in August 2010, prior to the initial decision on the claim in March 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the letter satisfied the notice requirements.  In this regard, the August 2010 letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in August 2014 in connection with his claim for service connection for hepatitis C.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it is predicated on a review of the Veteran's claims file, his reported history, and an examination.  As discussed below, the examiner also provided a rationale for his opinion and cited to relevant medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran has claimed that he contracted hepatitis C from the airgun injections that he received during active service.  
  
Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  As hepatitis C is not listed as a chronic disease under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  Id.

An injury or disease incurred during active service shall not be deemed in the line of duty if it is the result of alcohol or drug abuse, including the use of illegal drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.  

The evidence of record clearly shows that the Veteran has been diagnosed with hepatitis C.  Thus, the crux of this case is whether the disorder manifested in service or is otherwise related thereto.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hepatitis C.  The Veteran has also admitted that he was diagnosed after service.  In an August 2010 statement, the Veteran reported that he was first diagnosed with hepatitis by his family doctor a year and a half after his 1972 discharge.  He has also indicated that this diagnosis occurred between 1974 and 1976.  See June 2015 Statement in Support of Claim.  However, the Board notes that two separate VA treatment records dated in August 2003 and February 2014 have documented that the Veteran was initially diagnosed with hepatitis C in 1993.  Other records stated that the Veteran received his diagnosis in 2001.  See September 2005 VA treatment record; August 2014 VA examination.  Nevertheless, despite these varying and inconsistent statements, the Board notes that the Veteran has never alleged that he actually had the disorder in service, but rather that his post-service diagnosis was related to his airgun injections in service.  Therefore, the Board finds that hepatitis C did not manifest in service.

In addition to the lack of evidence showing that hepatitis C manifested during service, the weight of the probative evidence of record does not relate such a disorder to the Veteran's military service.

Significantly, in the August 2014 VA examination report, the examiner cited a US case control study that identified the risk factors for hepatitis C as intravenous drug use - odds ratio of 49.6; blood transfusion - odds ratio of 10.9; sex with an intravenous drug user - odds ratio of 6.3; having been in jail more than three days - odds ratio of 2.9; religious scarification - odds ratio of 2.8; having been struck or cut with a bloody object - odds ratio of 2.1; pierced ears or body parts - odds ratio of 2.0; immunoglobulin injection - odds ratio of 1.6.  The medical literature also noted that illicit drug use involving injections was the most efficient means of transmission.

In addition to the Veteran's claimed airgun injections, the record shows that he had other risk factors for hepatitis C.  The Veteran's August 1970 enlistment examination noted that he had a tattoo.  VA treatment records also documented that the Veteran has a history of alcohol use and intravenous drug use.  See March 2001 VA treatment record; May 2003 VA treatment record.  In addition, the Veteran was incarcerated from 1996 to 2001.  See July 2003 VA treatment record.  The Board notes the Veteran's contention that he only used intravenous drugs in the 1990's.  See June 2015 Statement in Support of Claim.  However, a September 2012 VA treatment record stated that the Veteran had a history of intravenous drug use in the 1970's.  The Veteran reportedly discontinued use of all substances in 1996.  See March 2001 VA treatment record.  

In addressing the question of nexus, the August 2014 VA examiner opined that it is less likely than not that the Veteran's hepatitis C was incurred in or caused by his receipt of air/jet gun vaccinations/inoculations in service.  The examiner compared the Veteran's risk factors in his rationale.  He noted that airgun injectors would fall within the category of "having been struck or cut with a bloody object - odds ratio of 2.1."  In contrast, the odds ratio for intravenous ratio for intravenous drug use was 49.6.  Based on his understanding of the Veteran's medical history and the statistical results of the cited medical study, the examiner stated the most likely source of the Veteran's hepatitis C was his intravenous drug use.

The Board does note that the Veteran had denied using drugs in an August 2010 statement.  However, as noted above, his medical records do document a history of intravenous drug use, and the Veteran later admitted in a June 2015 statement that he did have a history of drug use.  Thus, it appears that the August 2014's opinion was based on an accurate factual premise.  

The Board finds the August 2014 VA examiner's opinion to be highly probative as it is based on the results of the examination, a review of the claims file, and relevant medical literature.  In addition, the examiner's opinion is supported by a comprehensive rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board notes the Veteran's report that his physician had told him it was possible that he developed hepatitis C as a result of airgun injections. See August 2010 Statement in Support of Claim.  However, that opinion is not in writing, and the Board is unable to discern the rationale for that conclusion.  Moreover, to the extent that the Veteran is competent to report this opinion, the Board notes that he admitted that it was based on the fact that he had told his physician that he had not engaged in intravenous drug use.  Thus, it appears that the opinion would have been based on an incomplete or inaccurate factual premise.  The Board further notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection); 38 C.F.R. § 3.102.  Therefore, the opinion of that physician has very limited probative value.

In addition, the Board acknowledges the Veteran's own assertions that his current hepatitis C is related to his military service.  However, the diagnosis and etiology of hepatitis C deals with an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay testimony is competent to establish the presence of varicose veins); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377 , n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In this case, the Board does find that the Veteran is competent to state that he had jet gun inoculations during service.  However, while the Veteran has identified a risk factor for hepatitis C in service, the most probative evidence does not demonstrate relationship between this factor and the Veteran's current disability. Absent this, the third element required to establish service connection has not been met.

In reaching this decision, the Board notes that the Veteran is competent to report when he was diagnosed with hepatitis C and when he used drugs.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   In this case, the Board finds that the Veteran's reported history is not credible.  He has made inconsistent statements as to when he was diagnosed with hepatitis C.  He also denied using drugs, but later admitted to such use.  Moreover, his more recent statements contradict his reports made to health care providers prior to filing a claim for compensation benefits. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may affect the credibility of testimony]; Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Accordingly, the preponderance of the evidence is against finding that hepatitis C was incurred in service.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hepatitis C is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


